Citation Nr: 0000087	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-20 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for training 
pursued at MCJTC Canton Regional Police Academy during the 
period from April 4, 1994 to August 5, 1994.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The record indicates that the veteran had active military 
service from September 1990 to January 1993 and service in 
the National Guard between February 1993 to September 1998.  
The veteran acts as his own representative in this matter.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of May 
1996, from the Buffalo, New York Regional Office (RO), which 
denied the veteran's claim for Chapter 30 educational 
assistance benefits for training pursued at the MCJTC Canton 
Regional Police Academy from April 4, 1994 through August 5, 
1994.  The notice of disagreement with that determination was 
received in December 1996.  The statement of the case was 
issued in May 1997.  The veteran's substantive appeal was 
received in July 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the Boston, Massachusetts RO in 
April 1998.  A transcript of the hearing is of record.  A 
supplemental statement of the case was issued in May 1998.  
The appeal was received at the Board in September 1999.  

The Chapter 30 file shows that, on his substantive appeal in 
July 1997, the veteran requested a hearing before a travel 
board member.  As reported above, the veteran had a hearing 
before a hearing officer at the RO in April 1998.  The record 
also shows that in a report of contact (VA Form 119), dated 
July 20, 1999, the veteran stated that he no longer desired a 
hearing before a travel board member and wanted his case to 
be forwarded to the Board.  In view of the foregoing 
development, the Board notes that the veteran's requests for 
a hearing have been satisfied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's basic eligibility for educational 
assistance under Chapter 30 has been established, and he has 
been found entitled to receive benefits for enrollment 
periods other than the one on appeal.  

3.  The veteran's Application for Education Benefits, VA Form 
22-1990 for training at the MCJTC Canton Regional Police 
Academy from April 4, 1994 to August 5, 1994 was received by 
the RO in April 1996.  

4.  An Enrollment Certification, VA Form 22-1999, confirming 
enrollment at MCJTC Canton Regional Police Academy from April 
4, 1994 to August 5, 1994, was received at the RO on April 
12, 1996.  


CONCLUSION OF LAW

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for the veteran's 
enrollment at MCJTC Canton Regional Police Academy from April 
4, 1994 to August 5, 1994 is precluded by law.  38 U.S.C.A. 
§§ 3011, 5107 (West 1991); 38 C.F.R. §§ 21.7042, 21.7131 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two year of continuous active duty.  38 
U.S.C.A. § 3011 (West 1991 & Supp. 1998); 38 C.F.R. § 21.7042 
(1999).  

The material facts in this case are not in dispute.  The 
veteran's claim for Chapter 30 educational benefits (VA Form 
22-1990) was received on April 12, 1996.  Submitted in 
support of his claim was an Enrollment Certification, VA Form 
22-1999, dated March 29, 1996, certifying the veteran's 
enrollment at the MCJTC Canton Regional Police Academy during 
the period from April 4, 1994 to August 5, 1994.  Also 
received was a statement from the veteran indicating that he 
was hired by the Quincy Police Department in April 1994, and 
he attended the Quincy Police Academy from April 4, 1994 to 
August 5, 1994.  The veteran indicated that he was unaware 
that he was entitled to receive Chapter 30 benefits at the 
time of his training at the academy.  

As stated above, the RO denied the veteran's claim, 
indicating that it could not pay educational benefits for 
periods of education prior to one year from the date of the 
veteran's claim, which is the date when his enrollment 
certification was received at the RO.  In response, the 
veteran filed a notice of disagreement, contending that he 
did not realize that there was a time limit for applying for 
Chapter 30 benefits.  

At his personal hearing in April 1998, the veteran indicated 
that he had been enrolled at Quincy College for the semester 
beginning January 25, 1994 when he learned that he had been 
accepted for the Quincy Police Academy; he contacted the 
Quincy College and dropped out so he could go to the police 
academy.  The veteran indicated that he spoke to someone at 
the school; there was no direct communication with the 
regional office.  The veteran explained that he was excited 
about getting the job, and that the thought of VA benefits 
did not enter his mind when he withdrew from Quincy College.  
The veteran testified that he reentered Quincy College in the 
fall of 1995.  The veteran contended that he learned of his 
entitlement to VA benefits for training at the Academy in 
April 1996, when fellow officers mentioned that they had 
received VA benefits for their training.  

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
veteran's application or enrollment certification, whichever 
is later; (3) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later; and, (4) the date of reopened 
application, if the veteran previously abandoned an 
application for benefits.  38 C.F.R. § 21.7131(a) (1999).  

The veteran's application for benefits and enrollment 
certificate were received by the RO in April 1996.  The award 
of Chapter 30 benefits is only available for training 12 
months prior, i.e. conducted no earlier than April 1995.  A 
period of enrollment, which ended in August 1994, or 
approximately 21 months earlier, as is the case here, is not 
subject to retroactive payment of Chapter 30 educational 
assistance benefits.    

The veteran does not dispute the fact that his request for 
reimbursement was filed late.  However, he contends in his 
statements that he was unaware of his entitlement to receive 
Chapter 30 benefits for training at the police academy and 
should not be penalized for not receiving proper information 
from the VA that kept him from making a timely application 
for benefits.  The Board notes that it is bound by the 
applicable law and regulations when determining claims for VA 
benefits.  There is no statutory provision for any exceptions 
to the filing requirements that apply to this case.  
Therefore, the Board finds that entitlement to educational 
benefits for the period from April 4, 1994 to August 5, 1994 
is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  








ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
veteran's enrollment at MCJTC Canton Regional Police Academy 
for the period from April 4, 1994 to August 5, 1994 is denied 
on the basis of lack of legal entitlement.  



		
	R. E. SMITH
	Acting Member Board of Veterans' Appeals



 

